DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 08/06/2021 regarding claims 1-15 is fully considered. Of the above claims, claim 5 has been canceled; claims 1, 3, 6, 9 and 13-15 have been amended.
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because: terminal disclaimer filed 08/06/2021 has been disapproved because the person who signed the TD is not under the customer number.
Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-4 and 6-8 is the inclusion of the limitations of a printhead that include a plurality of nozzles to eject ink drops of different sizes, wherein the plurality of nozzles include: a low drop weight (LDW) nozzle to eject a LDW drop; and a high drop weight (HDW) nozzle to eject a HDW drop, wherein the HDW nozzle has a non-circular bore (NCB); wherein the HDW nozzle with the NCB is to form a main drop and a satellite drop, wherein the main drop is to be larger than the satellite drop; wherein the plurality of nozzles are arranged in two rows on opposite sides of an ink feed slot, wherein within each row the nozzles alternate between a 
The primary reason for allowance of claims 9-13 is the inclusion of the limitations of a printing system that include a plurality of printheads, each comprising a plurality of nozzles to eject ink drops of different sizes, wherein: a low drop weight (LDW) nozzle of each printhead ejects a LDW drop; a high drop weight (HDW) nozzle of each printhead ejects a HDW drop and has a non-circular bore (NCB); the HDW nozzle with the NCB is to form a main drop and a satellite drop, wherein the main drop is to be larger than the satellite drop; and the plurality of nozzles are arranged in two rows on opposite sides on an ink feed slot, wherein within each row the nozzles alternate between a circular bore (CB) and a NCB.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 14-15 is the inclusion of the limitations of a fluid ejection device that include a plurality of high drop-weight (HDW) fluid ejection elements; a plurality of low drop weight (LDW) fluid ejection elements; and a plurality of non-circular bores (NCB) aligned with the plurality of HDW fluid ejection elements, wherein each NCB is to cause fluid ejected by the respective HDW fluid ejection element to form into a main droplet and a satellite droplet, wherein the main droplet is to be larger than the satellite droplet; wherein the plurality of NCBs and a plurality of circular bores (CBs) are arranged in two rows on opposite sides on an ink feed slot, wherein within each row the nozzles alternate between a CB and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Terminal disclaimed filed 08/06/2021 has been disapproved.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





23 October 2021
/KENDRICK X LIU/Examiner, Art Unit 2853      

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853